Citation Nr: 0511117	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  03-33 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus, to include a separate 10 percent rating for each 
ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in relevant part, granted 
service connection for tinnitus and assigned a 10 percent 
rating, effective July 7, 2003.  


FINDINGS OF FACT

1.  Service connection is in effect for tinnitus, evaluated 
as 10 percent disabling.

2.  The 10 percent evaluation currently in effect represents 
the maximum schedular evaluation available for tinnitus.

3.  There has been no claim, or demonstration, of an 
exceptional or unusual tinnitus disability picture, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

An initial rating in excess of 10 percent for tinnitus, to 
include a separate 10 percent rating for each ear, is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (as in effect from June 13, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs with respect to the duties to notify and to assist 
claimants in the development of their claims.  First, VA has 
a duty to notify the appellant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 
(West 2002).  In this regard, VA will inform the veteran of 
which information and evidence, if any, that he is to provide 
and which information and evidence, if any, VA will attempt 
to obtain on his behalf.  VA will also request that the 
veteran provide any evidence in his possession that pertains 
to the claim.  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000), see 38 U.S.C.A. 
§ 5103A (West 2002).

The VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim for separate 
disability ratings for each ear for bilateral service-
connected tinnitus, pursuant to 38 U.S.C. § 5103(a), because 
there is no information or evidence that could substantiate 
the claim, as entitlement to separate ratings is barred by 
the current version of Diagnostic Code 6260.  No other basis 
for an increased rating has been set forth in this appeal.  
VAOPGCPREC 02-2004.

Factual background

The veteran was provided a VA audiological examination in 
September 2003.  It was noted that the veteran reported 
bilateral tinnitus.  

By a rating action dated in September 2003, the RO, in 
relevant part, granted service connection for tinnitus and 
assigned a 10 percent rating effective July 7, 2003, the date 
the veteran's claim was received. 

In a statement received in October 2003, the veteran's 
representative expressed disagreement with the 10 percent 
rating assigned for tinnitus, and asserted that the veteran 
was entitled to a separate 10 percent rating for tinnitus in 
each ear.  The veteran was provided a statement of the case 
on the issue in October 2003 and the appeal was perfected 
later that month.  

Analysis 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 2002), 38 C.F.R. Part 
4 (2004).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The veteran's tinnitus is currently rated 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which had been amended effective June 13, 2003.  The new 
version of Diagnostic Code 6260 assigns a maximum 10 percent 
rating for recurrent tinnitus.  The notes following the 
diagnostic code include the following:  Note (1):  A separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2):  Only a single 
evaluation is to be assigned for recurrent tinnitus, whether 
the sound is perceived in one ear, both ears, or in the head.  
Note (3):  Objective tinnitus (in which the sound is audible 
to other people and has a definable cause that may or may not 
be pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  See 38 C.F.R. § 4.87, Diagnostic Code 
6260 (effective from June 13, 2003).  

The veteran's representative asserts that the veteran is 
entitled to an increased rating for his service-connected 
tinnitus.  In effect, he argues that the veteran should be 
granted a separate 10 percent rating for each ear because he 
has bilateral tinnitus.  However, as noted above, the amended 
version of Diagnostic Code 6260 authorizes only a single 10 
percent disability rating for tinnitus regardless of whether 
it was perceived as unilateral, bilateral, or in the head.  
Therefore, separate ratings for tinnitus in each ear may not 
be assigned under Diagnostic Code 6260 (as in effect from 
June 13, 2003).  

In his Brief in support of the claim, the veteran's 
representative has also asserted that current case law 
mandates that each service-connected disability should be 
rated separately and the ratings combined.  See, e.g., 
Colayong v. West 12. Vet. App. 524 (1999); Esteban v. Brown, 
6 Vet. App. 259 (1994).  Hence, it is argued, the veteran is 
entitled to separate ratings for his left and right ear 
tinnitus.  However, in supporting his assertion, the 
veteran's representative points to the versions of Diagnostic 
Code 6260 that were effective prior to June 13, 2003.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260 (effective prior to 
June 10, 1999; and 38 C.F.R. § 4.87, Diagnostic Code 6260 
(effective prior to June 13, 2003).  The Board points out 
that the veteran's claim was received by the RO on July 7, 
2003.  Therefore, the prior versions of Diagnostic Code 6260 
are not applicable to his claim.  

The Board observes that in a recent case, the Court of 
Appeals for Veterans Claims (Court) held that the versions of 
Diagnostic Code 6260 that were effective prior to June 13, 
2003 required that separate ratings be assigned for bilateral 
tinnitus, and invalidated VAOPGCPREC 2-2003, which had held 
that earlier versions of Diagnostic Code 6260 authorized only 
a single 10 percent disability rating for tinnitus regardless 
of whether tinnitus is perceived as unilateral, bilateral, or 
in the head.  See Smith v. Nicholson, No. 01-623 (U.S. Vet. 
App. Apr. 5, 2005).  However, as clearly discussed above, the 
earlier versions of Diagnostic Code 6260 are inapplicable to 
the facts presented in this case because the veteran's claim 
was received after June 13, 2003.  Therefore, that version of 
Diagnostic Code 6260 is the only one applicable to his claim 
and the Court's holding in Smith has no bearing on this 
decision.  

Additionally, there is no applicable alternative diagnostic 
code under which the evaluation of the veteran's tinnitus 
might be increased.  As noted above, Diagnostic Code 6260 
refers to the possibility that an evaluation for tinnitus 
might be combined with separate evaluations not only for 
impaired hearing (under Diagnostic Code 6100), as has been 
done in this case, but also for chronic suppurative otitis 
media, mastoiditis, and/or cholesteatoma (under Diagnostic 
Code 6200) or peripheral vestibular disorders (under 
Diagnostic Code 6204).  However, the veteran has not been 
diagnosed or granted service connection for chronic 
suppurative otitis media, mastoiditis, cholesteatoma, or a 
peripheral vestibular disorder.  Hence, there is no basis for 
an additional rating.  

In a case such as this, where the law, and not the facts, is 
dispositive, the claim should be denied due to a lack of 
legal entitlement under the law.  Accordingly, the claim for 
an initial evaluation in excess of 10 percent for service-
connected tinnitus, to include separate compensable 
evaluations for each ear, is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, the Board has also considered whether an initial 
evaluation in excess of 10 percent is warranted for the 
veteran's tinnitus on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2004).  However, the evidence of record does 
not demonstrate that the veteran's tinnitus has resulted in a 
disability picture that is unusual and exceptional in nature.  
There is no indication that the condition has required 
frequent hospitalization, or that tinnitus alone markedly 
interferes with employment so as to render impractical the 
application of schedular standards.  Accordingly, an 
extraschedular evaluation is not warranted.  Id.


ORDER

Entitlement to an increased initial rating for tinnitus, to 
include a separate 10 percent rating for each ear, is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


